Petitioner was convicted of murder in the second degree. He pleaded not guilty, and under that plea introduced evidence tending to show that, in taking the life of deceased, he acted in self-defense. He also pleaded not guilty by reason of insanity. Many exceptions were reserved, three of them to the court's oral charge. The exceptions here referred to were disposed of by the Court of Appeals in the following language:
"We are of the opinion that the oral charge of the court was a full and fair statement of the law of the case and free from error."
This court is of opinion that the trial court was in error in that statement of the law shown by the excerpt from the oral charge numbered 6 in the petition for certiorari. It cannot be said as matter of law, on the facts hypothesized in this part of the charge, that defendant was not free from fault in bringing on the difficulty. On the facts hypothesized, the question whether defendant was at fault was one for decision by the jury.
The excerpt from the oral charge numbered in the petition 7 shows error. It puts too great a burden of proof on the defendant in respect of his plea of insanity. Code 1907, § 7175; James v. State, 167 Ala. 14, 52 So. 840; Prince v. State, 100 Ala. 144, 14 So. 409, 46 Am. St. Rep. 28. To require "satisfaction," *Page 245 
this court has frequently held, is to require something more than "reasonable satisfaction," as the statute prescribes.
The same error was repeated in the forepart of the excerpt marked 8 in the petition. In the latter part of that excerpt, the court correctly stated the burden of proof. No doubt this state of the court's oral instruction was the result of mere inadvertence; but we cannot say how the jury were affected, and reversible error must be held to have resulted.
Writ of certiorari granted.
Reversed and remanded.
All the Justices concur.